Case: 09-50966 Document: 00511397154 Page: 1 Date Filed: 03/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 1, 2011

                                       No. 09-50966                         Lyle W. Cayce
                                                                                 Clerk

RUBEN A., as next friend of R.A.,

                                                   Plaintiff-Appellee
v.

EL PASO INDEPENDENT SCHOOL DISTRICT,

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:07-CV-00029


Before SMITH, WIENER, and OWEN, Circuit Judges.
PER CURIAM:*
       Before the district court addressed the merits of the complaint filed by
Plaintiff-Appellee Ruben A., it dismissed a counterclaim filed by Defendant-
Appellant El Paso Independent School District (EPISD) as time-barred by the
statute of limitations of the Individuals with Disabilities Education Act (IDEA).
We reverse the district court’s dismissal of EPISD’s counterclaim and remand
for further proceedings. As that court’s disposition of this case on remand could
affect other issues, we do not address any of them at this time.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-50966 Document: 00511397154 Page: 2 Date Filed: 03/01/2011



                                  No. 09-50966

                        I. FACTS & PROCEEDINGS
A. Facts
      Ruben A. filed a complaint with the Texas Education Agency, claiming
that EPISD had denied his son, R.A., a free appropriate public education (FAPE)
and had failed to classify R.A. properly as a special education student. Following
an administrative due-process hearing, the Special Education Hearing Officer
(SEHO) issued a final decision in October 2006, holding that EPISD had denied
a FAPE to R.A. but had not failed to classify him properly.
B. Proceedings
      On January 23, 2007, Ruben A. filed a complaint in federal court, alleging
that he was the prevailing party at the administrative hearing and therefore was
entitled to reasonable attorneys fees and costs. On February 20, 2007, EPISD
filed an answer to Ruben A.’s complaint, including a counterclaim, which alleged
that the SEHO erred as a matter of law in determining that EPISD had denied
a FAPE to R.A. EPISD also sought its own attorneys fees and costs on the
ground that Ruben A.’s complaint was presented for an improper purpose, “such
as to harass, to cause unnecessary delay, or to needlessly increase the cost of
litigation.”
      After the district court ruled that the resolution of Ruben A.’s claim for
attorneys fees should be held in abeyance until the court determined the merits
of EPISD’s counterclaim, both Ruben A. and EPISD filed motions for partial
summary judgment on EPISD’s counterclaim. Ruben A. asserted that EPISD’s
counterclaim was time-barred by the IDEA’s statute of limitations because it
was a permissive counterclaim under Federal Rule of Civil Procedure 13 and
therefore did not relate back to the filing date of Ruben A.’s complaint. The
district court granted Ruben A.’s motion for partial summary judgment and
dismissed EPISD’s counterclaim as time-barred.



                                        2
     Case: 09-50966 Document: 00511397154 Page: 3 Date Filed: 03/01/2011



                                         No. 09-50966

       The district court then addressed Ruben A.’s claim for attorneys fees and
entered a final judgment in favor of Ruben A. EPISD timely filed a notice of
appeal.
                                        II. ANALYSIS
A. Standard of Review
       An IDEA cause of action filed in federal district court is properly
characterized as an original “civil action,” not an “appeal,” and is therefore
governed by the Federal Rules of Civil Procedure.1 We review an order from a
district court granting partial summary judgment de novo.2
B. EPISD’s Counterclaim Is Not Time-Barred
       The IDEA authorizes a party aggrieved by an administrative due process
hearing to bring a civil action in federal court, but “[t]he party bringing the
action shall have 90 days from the date of the decision of the hearing officer to
bring such an action . . . .”3 Here, the SEHO’s decision was issued on October 25,
2006; Ruben A. filed his complaint on January 23, 2007 (the ninetieth day
following that decision); and EPISD filed its counterclaim on February 20, 2007
(twenty-eight days after Ruben A. filed his complaint). EPISD’s counterclaim
was indisputably filed more than ninety days after the date of the SEHO’s final
decision. The question, then, is whether the IDEA’s statute of limitations bars
EPISD’s counterclaim.
       As an initial matter, the district court determined that EPISD’s
counterclaim “would be considered compulsory, as it arises from the same


       1
           See 20 U.S.C. § 1415(i)(2)(A) (“Any party aggrieved by the findings and decision made
. . . shall have the right to bring a civil action.”) (emphasis added). See also Kirkpatrick v.
Lenoir County Bd. of Educ., 216 F.3d 380, 387 (4th Cir. 2000) (“[I]t is clear that an IDEA
action filed in federal district court must be characterized as an original ‘civil action’ instead
of an ‘appeal.’”).
       2
           See Burns v. Exxon Corp., 158 F.3d 336, 341 (5th Cir. 1998) (citation omitted).
       3
           20 U.S.C. § 1415(i)(2)(A), (B).

                                                3
        Case: 09-50966 Document: 00511397154 Page: 4 Date Filed: 03/01/2011



                                            No. 09-50966

transactions or occurrences as [Ruben A.’s] claims.” The court noted that “[b]oth
parties’ claims arise from the SEHO’s decision,” and both “rely on the same set
of facts from the administrative record and on the applicable law, the IDEA.”
Under Fifth Circuit precedent, such findings render a counterclaim compulsory.4
But the district court went on to distinguish between a compulsory counterclaim
that “seeks affirmative relief” and one that “is a defensive claim for recoupment,”
relying primarily on analysis from an opinion of the District Court for Eastern
District of Pennsylvania.5 Because the district court characterized EPISD’s
counterclaim as one seeking affirmative relief, the court dismissed it as
untimely, then proceeded to address the merits of Ruben A.’s claim for attorneys
fees.
         In the meantime, however, the Third Circuit reversed the opinion from the
Eastern District of Pennsylvania that the district court had relied on here.
Conducting a more thorough analysis, the Third Circuit focused specifically on
the text of the IDEA provision, which only limits the time in which a party may
“bring an action” in federal court. The Third Circuit framed the central issue as
“whether [the defendant’s] compulsory counterclaim is an ‘action’ under the
IDEA, which would subject it to the 90 day statute of limitations” 6 —not whether
it seeks affirmative relief or merely recoupment.
         The Third Circuit reasoned that “an action is ‘brought’ when a plaintiff
files a complaint,”7 whereas “[c]ounterclaims are [ ] generally asserted in the




         4
             See Tank Insulation Int’l, Inc. v. Insultherm, Inc., 104 F.3d 83, 85-86 (5th Cir. 1997).
         5
         See Jonathan H. v. Souderton Area Sch. Dist., No. 07-3658, 2008 WL 746823, at *8
(E.D. Pa. Mar. 20 2008).
         6
             Jonathan H. v. The Souderton Area Sch. Dist., 562 F.3d 527, 529 (3d Cir. 2009).
         7
             Id.

                                                   4
     Case: 09-50966 Document: 00511397154 Page: 5 Date Filed: 03/01/2011



                                            No. 09-50966

answer to a previously filed complaint.”8 Accordingly, stated the Third Circuit,
“a defendant does not ‘bring an action’ by asserting a counterclaim; only a
plaintiff may ‘bring an action’ for purposes of the IDEA.”9 The court then
concluded that, because the IDEA’s statute of limitations only “limits a party’s
right to ‘bring an action’ to within 90 days after the final administrative
decision,” “the plain language of the statutory text does not limit a party’s right
to pursue a counterclaim because the assertion of a counterclaim is not
‘bring[ing] an action.’” 10
       In addition, the Third Circuit explained:
       Although our holding is dictated by the language of the IDEA, we
       note that it also establishes the fairer rule. If counterclaims were
       prohibited in this context, parties would file “protective complaints”
       to preserve issues adjudicated against them, even when they
       otherwise would countenance the administrative judgment, for fear
       that their adversaries would file complaints just before the statute
       of limitations expired—as [the defendant] did here.11 This would
       cause unnecessary litigation. Our ruling allows parties to fairly
       assess their claims when they receive a mixed result from an
       administrative agency, and to file a complaint only when necessary.
       The district court’s reasoning falters in light of the Third Circuit’s
straightforward textual analysis and reasonable consideration of the practical
application of the statute of limitations—not to mention the fact that the opinion
primarily relied on by the district court is no longer good law. The core premise
of the district court’s decision is that the type of relief requested by a
counterclaim is relevant to the application of the IDEA’s statute of limitations.



       8
            Id. at 530 (internal quotation marks and citation omitted).
       9
            Id.
       10
            Id. (alteration in original).
       11
          And, notably, as Ruben A. did here, filing on the ninetieth day after the SEHO issued
his final decision.

                                                 5
    Case: 09-50966 Document: 00511397154 Page: 6 Date Filed: 03/01/2011



                                  No. 09-50966

But that IDEA provision specifically applies to “[t]he party bringing the action”
and neither expressly nor impliedly limits the filing of counterclaims in response
to civil actions brought in federal court. As a result, the district court erred in
dismissing EPISD’s counterclaim as time-barred.
                              III. CONCLUSION
      For the foregoing reasons, we reverse the district court’s order granting
Ruben A.’s motion for partial summary judgment and dismissed EPISD’s
counterclaim. As such, we remand for the district court to consider the merits of
EPISD’s counterclaim and to conduct such other proceedings as it deems
necessary or desirable in ruling on other issues not addressed in this appeal.
REVERSED and REMANDED.




                                        6